                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GERALD EDWARDS,
    Plaintiff,

       v.                                              CIVIL ACTION NO. 19-CV-1897

SANDRA MORGAN,
    Defendant.


                           ~                ORDER

       AND NOW, this(j day of June, 2019, upon consideration of Plaintiff Gerald

Edwards's Motion to Proceed In Forma Pauperis (ECF No. 4) and prose Complaint (ECF No.

1), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      The Complaint is DEEMED filed.

       3.      Mr. Edwards's claims challenging his state-court proceedings are DISMISSED

without prejudice to the filing of a new complaint against an appropriate party in the event Mr.

Edwards' s citations are ever vacated or overturned.

       4.      Mr. Edwards may proceed at this time on the Fourth Amendment claim(s) against

Defendant Sandra Morgan related to her alleged visits to his property on July 12, 2018 and

October 22, 2018.

       5.      The Clerk of Court shall issue a summons.

       6.      The United States Marshal for the Eastern District of Pennsylvania shall serve the

summons, the Complaint, and a copy of this Order and accompanying Memorandum upon Ms.

Morgan at no cost to Mr. Edwards. Mr. Edwards will be required to complete a USM-285 form
so that the Marshals can serve Ms. Morgan. Failure to complete that form may result in

dismissal of this case for failure to prosecute.

                                               BY THE COURT:




                                               ~
